DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Information Disclosure Statement(s)
01.	Examiner has considered the voluminous references submitted as part of the 6 x 3/1/2021; 5/13/2021; 8/10/2021; 11/9/2021; 2/7/2022 Information Disclosure Statements ("IDSs") to the extent required by M.P.E.P. § 609.05(b), but is unclear about the relevance of the submitted material. If Applicant is aware of pertinent material in the references, Applicant is requested to point the specific pertinence in the response to this Office Action. 
Specifically, Examiner notes that "consideration … of the information submitted in an IDS means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the [E]xaminer while conducting a search of the prior art in a proper field of search. The initials of the [E]xaminer placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B or its equivalent mean that the information has been considered by the [E]xaminer to the extent noted above." See, M.P.E.P. § 609.
	The following is an excerpt from M.P.E.P. § 609.04(a)III:
	Although a concise explanation of the relevance of the information is not required for English language 
Applicant is reminded of M.P.E.P. § 2004 (presenting "Aids to Compliance with Duty of Disclosure," including "helpful suggestions for avoiding duty of disclosure problems") and the specific suggestion in § 2004 ¶ 13, stating:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents … specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affirmed, 479 F.2d 1338, 178 USPQ 577 (Fifth Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
Applicant's Election
02.	The 11/12/2021 Response elects, with traverse, A (directed to FIG. 1) for prosecution on the merits. 

In response, it is noted that such a contention does not persuade because the similarities do not overcome Species based Restriction Requirement. 
The undue burden on examination is based on the mutually exclusive characteristics, which require different, mutually separate search strategies.
The Response identifies 1-17 and 23 as being directed to the elected species. 
Accordingly, claims 18-22 are withdrawn from further consideration as being drawn to non-elected inventions. See 37 CFR § 1.142(b). 
The 9/22/2021 Restriction Requirement is proper, it is maintained, and it is now made Final.
35 U.S.C. § 112 Rejections of the Claims 
03.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 

04.	Claims 1-17 and 23 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter Applicant regards as the invention.
Specifically, in claim 1, "a microelectromechanical systems (MEMS) device comprising a MEMS device region at a top of the MEMS device" and "a controller device … comprising a controller bonding layer at a top of the controller device" render indefinite scope of claim 1, and claims depending therefrom because it is unclear what is the scope of a feature A that comprises feature B that is at the top of feature A, and therefore is NOT part of feature A. 
A person skilled in the art, therefore, would not know whether the claims, in fact, require the MEMS device to comprise the MEMS device region, or whether the two are separate features, and whether the claims, in fact, require the controller device to comprise the controller bonding layer, or whether the two are separate features, and thus would not be on notice of the bounds of the protected invention that she must avoid infringing. See, for example, Biosig Instruments, Inc. v. Nautilus, Inc., 715 F.3d 891, 106 U.S.P.Q.2d 1554 (Fed. Cir. 2013) (stating that "the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent." Citation deleted).
Claims 1-17 and 23, therefore, have indefinite scopes. 

The claims being definite is a threshold issue to determining scope of the claims and thus determining their patentability over the prior art. 
The lack of clarity in the above noted features is especially detrimental because it is in the independent claim, from which the remaining claims depend, and because the noted features appear to be important for the disclosed invention, and because it appears to be a significant part of the recitation of the claims. See, for example, M.P.E.P. § 2173.05(b) and the precedents cited therein (see, e.g., In re Wiggins, 179 USPQ 421, 423 (CCPA 1973), explicitly noting that "when the scope of the claim is unclear a rejection under 35 U.S.C. § 112, second paragraph, is proper"). And M.P.E.P. § 2173.05(b) explicitly notes that "[w]hen relative terms are used in claims wherein the improvement over the prior art rests entirely upon size or weight of an element in a combination of elements, the adequacy of the disclosure of a standard is of greater criticality." See, also, Halliburton Energy Services, Inc. v. M-I LLC 85 USPQ2d 1654 (Fed. Cir., 2008) (noting the importance of a patent clearly distinguishing itself from the prior art). 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
CONCLUSION
05.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814